—Appeals by the defendant from two judgments of the Supreme Court, Kings County (Gerges, J.), both rendered February 25, 1992, convicting him of robbery in the first degree under Indictment No. *43513667/90 and robbery in the second degree under Indictment No. 14077/90, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant contends that he was denied a fair trial because his counsel was ineffective. The record reveals that the trial counsel’s strategy focused on issues of identification and probable cause; he moved for all of the appropriate pretrial hearings, made objections during the trial and cross-examined each of the People’s witnesses at length. We do not find that the defense counsel was ineffective merely because his strategy was unsuccessful (see, People v Rivera, 71 NY2d 705, 709; People v Eschert, 118 AD2d 724, 725). The defendant’s conclusory assertions have not demonstrated that he received less than meaningful representation (see, People v Baldi, 54 NY2d 137; People v Henderson, 208 AD2d 560).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Lawrence, Ritter and Joy, JJ., concur.